

115 HR 2458 IH: Jamiel Shaw, II Memorial Act of 2017
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2458IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Jones introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo make payments by the Department of Homeland Security to a State contingent on a State providing
			 the Federal Bureau of Investigation with certain statistics, to require
			 Federal agencies, departments, and courts to provide such statistics to
			 the Federal Bureau of Investigation, and to require the Federal Bureau of
			 Investigation to publish such statistics.
	
 1.Short titleThis Act may be cited as the Jamiel Shaw, II Memorial Act of 2017. 2.Payments by the Department of Homeland Security contingent on State immigration reporting (a)In generalA State or any political subdivision thereof may not receive funds under any program or activity administered by the Department of Homeland Security unless the State—
 (1)for each person who is arrested, charged with a crime, convicted of a crime, or incarcerated after being convicted of a crime by the State or any political subdivision thereof, compiles statistics on such person, including—
 (A)the immigration status of such person; (B)the country of origin of such person; and
 (C)the crime associated with such arrest, charge, conviction, or incarceration after conviction; (2)reports such statistics monthly to the Federal Bureau of Investigation; and
 (3)monthly certifies compliance with paragraphs (1) and (2) to the Secretary of Homeland Security. (b)Effective dateThis section shall take effect with respect to funds made available under a program or activity administered by the Department of Homeland Security for fiscal years beginning on or after October 1, 2017.
			3.Federal immigration reporting requirement
 (a)In generalEach Federal agency and department shall— (1)for any person such agency or department arrests, charges with a crime, prosecutes to conviction of a crime, or incarcerates after conviction of a crime, compile statistics on such person, including—
 (A)the immigration status of such person; (B)the country of origin of such person; and
 (C)the crime associated with such arrest, charge, conviction, or incarceration after conviction; and (2)report such statistics monthly to the Federal Bureau of Investigation.
 (b)Effective dateThis section shall take effect with respect to any person arrested, charged with a crime, prosecuted to conviction of a crime, or incarcerated after conviction of a crime by a Federal agency or department on or after October 1, 2017.
 4.Statistics to be publishedThe Federal Bureau of Investigation shall annually publish all statistics reported under this Act as a separate data collection of the Uniform Crime Reports issued by such Bureau.
 5.DefinitionIn this Act, the term crime means an offense listed in Table 4 of the Uniform Crime Report of the Federal Bureau of Investigation, issued pursuant to section 534(a) of title 28, United States Code.
		